IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON

 STATE OF WASHINGTON,                               )           No. 80244-5-I
                                                    )
                         Respondent,                )           DIVISION ONE
                                                    )
                 v.                                 )           UNPUBLISHED OPINION
                                                    )
 MARK EDWARD PIELER,                                )
                                                    )
                         Appellant.                 )
                                                    )

          HAZELRIGG, J. — Mark E. Pieler seeks reversal of his conviction for felony

physical control of a vehicle while under the influence. He argues that the trial

court erred in allowing the State to use peremptory challenges to dismiss two jurors

of color based on reasons presumptively invalid under GR 37. Because the record

does not show that the jurors were dismissed for presumptively invalid reasons,

that the jurors were treated differently from the rest of the jury pool, or

disproportionate use of peremptory strikes against a given race or ethnicity, we

affirm.


                                             FACTS

          On August 18, 2018, Officer Lacey Del Valle of the Renton Police

Department responded to a 911 call reporting that a red pickup truck had made a

wide turn into oncoming traffic. The caller described the driver as a white man in




  Citations and pinpoint citations are based on the Westlaw online version of the cited material.
No. 80244-5-I/2


his forties to fifties and indicated that the driver was swaying in the cab of the truck.

Del Valle was not able to locate the truck.

        About 30 minutes later, Officer Jeanna Christiansen responded to a call for

a welfare check in a Wal-Mart parking lot. She found Mark Pieler sitting in the

driver’s seat of a red, older model pickup truck. The driver’s side window was open

and Christiansen noted “a very extreme odor of intoxicants” coming from the cab

of the vehicle as she approached. Pieler’s eyes were extremely bloodshot and

glassy, his eyelids were droopy, and his speech was slurred. Christiansen placed

Pieler under arrest on suspicion of driving under the influence (DUI) and noticed a

750 milliliter bottle of rum in the center console of the truck that was approximately

three-quarters empty. Del Valle also responded to the scene and noted that Pieler

matched the description of the driver from the earlier traffic complaint. A blood

draw showed that Pieler’s blood alcohol concentration was .26 grams per 100

milliliters.

        Pieler was charged with felony DUI, reckless driving, and felony physical

control while under the influence. During voir dire, the prosecutor described the

charge of physical control as “like a DUI without the driving component of it” and

explained that “if you are impaired and sitting in a car, potentially that could be a

crime.” When asked if they could follow the law as given in jury instructions despite

any disagreement that they might have with the law, Jurors 17 and 19 agreed that

they would be able to follow the law. Juror 55 indicated that she thought the charge

was unfair:

               [PROSECUTOR]: Okay. Anyone have any disagreement with
        what juror number 19 or juror number 17 were indicating?



                                          -2-
No. 80244-5-I/3


               Yes, juror number 55.
               JUROR: I have a family member that was—has been
       (inaudible). And they approached the car, got in, turned the car on,
       but never left where they were. But they were found asleep with the
       car running. And—
               [PROSECUTOR]: Was that—
               JUROR: —I don’t necessarily think it was fair to get charged
       with something (inaudible).
               [PROSECUTOR]: Did they actually get charged with a crime
       in that situation?
               JUROR: They were given some stipulations to follow, but
       there was additional things as well. But that was one of them, yeah.

       The defense raised GR 37 objections to the State’s use of peremptory

challenges against three jurors. The State was concerned that Juror 17 “might not

be a good fit for this jury, given their age and their admission that they . . . do not

consume alcohol” because the case concerned the effects of alcohol on the body.

Defense counsel argued that there were “three 18-year-olds in the row” who “all

indicated that they didn’t drink alcohol” but Juror 17 was the only person of color

of the three, appearing to be “potentially East Asian or Indian.” The court indicated

that it had considered its notes from the juror questioning, the biographical

information sheet, and the supplemental questionnaire. The court found “that there

are non-biased reasons, as articulated by the State, in consideration of all of those

answers[,] for the State to ask to have him struck” and denied the GR 37 challenge.

The court thanked and excused Juror 17. The court later noted for the record that

it did not know Juror 17’s race or ethnicity and stated, “He may be a person of

minority status or color, I can’t tell.”

       Defense counsel also raised a GR 37 objection to the State’s request to

strike Juror 48.     The State explained that its reason for using a peremptory

challenge was that the juror had indicated that she did not understand “what .08



                                           -3-
No. 80244-5-I/4


means, would mean for the legal standard.” Defense counsel argued that this

reason was presumptively invalid under GR 37(i). The court noted that Juror 48

appeared to be a person of African American descent. It agreed with defense

counsel’s argument and denied the State’s request to strike Juror 48.

       The State also requested to excuse Juror 55, who the court also considered

to be an African American woman. Defense counsel raised a GR 37 objection.

The State cited the juror’s answer to the question of whether she knew someone

who had been arrested for or accused of DUI. The State explained,

              [S]he did indicate that she did have a family member who was,
       you know, charged with physical control, and she indicated that she
       believed that that process wasn’t fair, and the fact that someone
       could be charged for just sitting in their car, not physically going
       anywhere, driving anywhere.
              Given the nature of the charge in this case and the State’s
       theory of this case, that is our basis for striking that individual based
       on, you know, her opinion of that particular charge with regards to
       how that process sorted out to someone who is close to her.

Defense counsel again argued that this explanation was presumptively invalid,

citing GR 37(h)(iii), which concerns striking jurors because of a close relationship

with people who have been stopped, arrested, or convicted of a crime. Defense

counsel also argued that the juror had indicated that she could follow the law as

written. The State responded that its concern was not that Juror 55 knew someone

who had been charged with a crime generally but that “her reason that she gave

for thinking it was unfair was the basis for the actual charge itself” of physical

control.

       The court explained that it saw a distinction between this objection and the

objection to Juror 48 because Juror 55 “did specifically state that she thought it




                                         -4-
No. 80244-5-I/5


was unfair in the way that it was charged.” Although the court acknowledged that

Juror 55 said that she could follow the law, in light of all the circumstances, it did

not find a basis to deny the State’s request to strike the juror. Juror 55 was thanked

and excused.

       The jury acquitted Pieler of felony DUI and reckless driving but found him

guilty of the felony physical control charge. Pieler was sentenced to 15 months in

prison plus 12 months community custody. He appealed.


                                     ANALYSIS

       Pieler contends that the trial court erred in allowing the State to use

peremptory challenges to remove Jurors 17 and 55. He argues that the strikes ran

afoul of GR 37.

       Washington law prohibits racial discrimination in jury selection, whether

through purposeful discrimination or as a result of implicit bias. GR 37(a); City of

Seattle v. Erickson, 188 Wn.2d 721, 723, 398 P.3d 1124 (2017) (citing Batson v.

Kentucky, 476 U.S. 79, 106 S. Ct. 1712, 90 L. Ed. 2d 69 (1986)). The Washington

Supreme Court adopted GR 37 in an effort to address the unfair exclusion of

potential jurors due to implicit or unconscious bias, rather than purposeful

discrimination. State v. Jefferson, 192 Wn.2d 225, 242–43, 429 P.3d 467 (2018).

The rule allows a party to object to the use of a peremptory challenge to raise the

issue of improper bias. GR 37(c). After the objection, the party exercising the

peremptory challenge shall articulate its reasons for the challenge. GR 37(d).

“The court shall then evaluate the reasons given to justify the peremptory

challenge in light of the totality of circumstances.” GR 37(e). The court shall deny



                                        -5-
No. 80244-5-I/6


the peremptory challenge if it determines that an objective observer could view

race or ethnicity as a factor in the use of the challenge. Id. For purposes of this

analysis, the relevant objective observer “is aware that implicit, institutional, and

unconscious biases, in addition to purposeful discrimination, have resulted in the

unfair exclusion of potential jurors in Washington State.” GR 37(f).

       The question of whether the average reasonable person could view race as

a factor in the use of a peremptory challenge is an objective inquiry. Jefferson,

192 Wn.2d at 249. Therefore, we review a trial court’s application of GR 37 de

novo. State v. Omar, 12 Wn. App. 2d 747, 751, 460 P.3d 225 (2020).

       The rule lists examples of circumstances that the court should consider in

making its determination, such as:

       (i)   the number and types of Questions posed to the prospective
             juror, which may include consideration of whether the party
             exercising the peremptory challenge failed to Question the
             prospective juror about the alleged concern or the types of
             Questions asked about it;
       (ii) whether the party exercising the peremptory challenge asked
             significantly more Questions or different Questions of the
             potential juror against whom the peremptory challenge was
             used in contrast to other jurors;
       (iii) whether other prospective jurors provided similar answers but
             were not the subject of a peremptory challenge by that party;
       (iv) whether a reason might be disproportionately associated with a
             race or ethnicity; and
       (v) whether the party has used peremptory challenges
             disproportionately against a given race or ethnicity, in the
             present case or in past cases.

GR 37(g). The rule also lists the following reasons for peremptory challenges that

are presumptively invalid because they have historically been associated with

improper discrimination in jury selection:

       (i)   having prior contact with law enforcement officers;



                                        -6-
No. 80244-5-I/7


       (ii)    expressing a distrust of law enforcement or a belief that law
               enforcement officers engage in racial profiling;
       (iii)   having a close relationship with people who have been stopped,
               arrested, or convicted of a crime;
       (iv)    living in a high-crime neighborhood;
       (v)     having a child outside of marriage;
       (vi)    receiving state benefits; and
       (vii)   not being a native English speaker.

GR 37(h). Reliance on certain conduct of the prospective juror such as perceived

inattentiveness, problematic attitude, or confused answers is also associated with

improper discrimination and should be viewed with caution. GR 37(i).

       Pieler first argues that the court erred in allowing the strike of Juror 55

because the State’s reasons for excusing that juror were presumptively invalid

under GR 37(h). He contends that the State’s challenge “based on her relationship

with a ‘family member’ who had been arrested for physical control . . . is exactly

the type of reason deemed invalid under GR 37(h)(iii).” However, the State’s

reason for excluding Juror 55 was that she had a relative convicted of one of the

precise crimes charged in the case and that she thought the charge was unfair.

This is a significant distinction from the more general contact with the police or the

court system referenced in GR 37(h)(iii).

       Pieler also argues that because Juror 55 did not respond affirmatively to the

court’s general inquiry as to whether any juror felt “uncomfortable about being able

to follow the law” as a juror, the State’s reason for excluding her was not supported

by the record. However, the prosecutor’s discussion about the physical control

charge did not occur until after this general question. Also, Juror 55 indicated that

she disagreed with two other jurors who had said that they would be able to follow




                                         -7-
No. 80244-5-I/8


the law concerning physical control. The court did not err in allowing the strike of

Juror 55.

       Pieler also contends that the court erred in allowing the strike of Juror 17.

He argues that the prosecutor’s stated reasons for the strike—that Juror 17

refrained from alcohol use and was too young to drink legally—were not unique to

that juror and the State did not seek to strike other similarly situated jurors. Pieler’s

trial counsel argued that there were two other 18-year-old jurors “in the row” and

that Juror 17 was the only person of color of the three, but the other two jurors are

not identified by number. This appears to have been a reference to Jurors 14 and

20. Although Pieler argues that Jurors 14 and 20 were also too young to drink

legally and admitted refraining from alcohol use, the record before us does not

contain the ages of these jurors. After the jury panel was finalized, defense

counsel noted on the record that the State struck “another one of the . . . 18-year-

olds who was juror number 14, . . . and [the defense] struck juror number 20.”

       The State agreed with the court’s restatement of its reason for striking Juror

17 as a concern “about whether or not this juror would be a good fit in light of the

facts of this case and . . . the credibility of and the observations of people who have

observed behaviors in that case.” The State correctly notes that most of the jurors

who indicated that they refrained from alcohol consumption were excused for other

reasons. During general questioning, 24 prospective jurors indicated that they

refrained from drinking alcoholic beverages. Three of these jurors ultimately ended

up serving on the jury. However, the age of the potential jurors who did not drink

could also be an important consideration because even those older jurors who did




                                          -8-
No. 80244-5-I/9


not drink could have been better able to evaluate the credibility and observations

of those who witnessed Pieler’s behavior. Ultimately, the other potential jurors of

comparable age and experience were also stricken from the venire. The record

here does not show that an objective observer could have viewed race as a factor

in this strike.

        Finally, Pieler contends that the fact that half of the State’s peremptory

strikes were made against jurors of color shows that the challenges were

disproportionately used against people of color. The State contends that the

argument of disproportionality is “meaningless . . . without any record of the

makeup of the initial venire, the jurors subsequently excused for hardship or for

cause, the group that remained and was subject to peremptory challenges, or the

jurors who were eventually empaneled.” We do not read GR 37 to require a record

of the race or ethnicity of every potential juror. However, even assuming that the

three other jurors stricken by the State were white, the State’s attempt to excuse

one juror of potentially East or South Asian descent and two jurors of African

American descent does not evidence a disproportionate use peremptory

challenges “against a given race or ethnicity.” GR 37(g)(v).

        Affirmed.




WE CONCUR:




                                       -9-